Stone, J.
(dissenting in part.)
I concur heartily in this opinion except insofar as it holds the notice of cancelation sufficient. There I dissent, but I must confess that my views may be out of line with Hage v. Benner, 111 Minn. 365, 127 N. W. 3.
It seems to me that we are going altogether too far when we hold that the designation of the default as “failure to pay the interest on the said mortgage and failure to pay several instalments which are payable monthly” under the contract is a compliance with the statutory requirement that the notice specify the conditions in which default has been made.
What and how much interest, what and how many instalments of the purchase money are in default? A notice leaving such questions unanswered does not measure up to my idea of what is required by a specification of the conditions of default, for to specify is to point out with some particularity.
Considering the purpose and possible effect of a notice of cancel-ation — the result may be a strict foreclosure of an equitable interest under circumstances of great hardship to the vendee — I think some standard should be adopted for determining when conditions of default have been specified with sufficient particularity. There is an obvious and appropriate test, and that is whether, taking notice and contract together, it can be ascertained from the documents alone, and an examination of the public records as to taxes, what must be done in order to remove the default complained of.
A notice falling short of that measure of definition does not seem to me to fulfil the purpose of the statutory requirement.
The vendee’s interest is frequently a very valuable one. It may be his entire estate. It may have been the subject of repeated assignment or encumbrance, or both. Considerations of policy as well as of statutory construction lead to the conclusion that it was not intended to permit a vendor, by the vagueness of his notice of cancel-ation, to send an assignee or encumbrancer of the vendee on an *231extended chase for information from private sources, in order to ascertain what is to he done to avoid the forfeiture resulting from cancelation.
Here, it is respectfully submitted, the notice contained a mere mention of the default and not at all a specification of its conditions. Not only does the rule, or rather the abolition of all rules, thus applied, seem to me contrary to the intention of the statute, it appears also highly inexpedient, for it invites a looseness of practice where certainty and definiteness of statement should be required in the interest of assurance concerning real estate titles and values and highly important landed interests.
Dibell, J. (dissenting in part.)
I agree with Justice Stone.